United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1125
                                 ___________

Russell J. Berger,                     *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Correctional Medical Services,         *
(agent for service is David Morgan),   *      [UNPUBLISHED]
Cummins Unit, Arkansas Department      *
of Correction; John Doe, Cummins       *
Unit, Arkansas Department of           *
Correction; Everett, Nurse, Cummins    *
Unit, Arkansas Department of           *
Correction; Vera Reynolds, Clerk of    *
Lincoln County Circuit Court,          *
                                       *
              Appellees.               *
                                  ___________

                        Submitted: August 23, 2001
                            Filed: August 28, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.
       Prisoner Russell Berger appeals the district court’s1 judgment dismissing his 42
U.S.C. § 1983 action in which he had claimed medical negligence and denial of access
to the courts. Upon a thorough review of the record and the parties’ briefs, we agree
with the district court that dismissal of the access-to-courts claim was proper based on
absolute quasi-judicial immunity, see Martin v. Hendren, 127 F.3d 720, 721 (8th Cir.
1997), and failure to state a constitutional violation. The district court also properly
refused to exercise its supplemental jurisdiction over the pendent negligence claim,
which it dismissed without prejudice. See 28 U.S.C. § 1367(c)(3). So that Berger may
pursue whatever state law claims he might have against Vera Reynolds--against whom
he asserted the denial-of-access claim for allegedly refusing to file certain papers--we
modify Reynolds’s dismissal to be without prejudice also.

       Accordingly, we affirm the judgment of the district court as modified. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                           2